DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Hong (U.S. PGPub 2020/0187262) teaches receiving, at an unmanned aerial vehicle (UAV), preamble information comprising 5a plurality of terrestrial preambles and a plurality of UAV preambles (Multiple preambles, which are dedicated to random-access procedures of the unmanned aerial vehicle equipped with the dedicated chip for the cellular network unmanned aerial vehicle, are set according to a received setting instruction; See [0023]); selecting one of the UAV preambles as a selected UAV preamble (The random-access request including one of the multiple preambles is generated; See [0025]); transmitting a random access message using the selected UAV preamble (The random-access request is transmitted to the base station; See [0026]); and receiving, from the base station, a random access response message indicating whether access to the base station is granted (connection establishment acknowledgment information, which is transmitted by the base station according to the preamble, is received to establish the communication connection with the base station; See [0111]).  
The prior art of Martin et al. (Int Pub. No. WO 2015/071025) teaches receiving preamble information for different types of communication devices (A mobile communications network can be arranged to differentiate between communications devices of different types by allocating different sequences for use in forming the random access messages between the different types of communications devices and therefore respond to the random access message differently according to the capability of the communications devices of the different types. The information element RACH-ConfigCommon is transmitted by an adapted eNodeB to the communications devices in the mobile communications network in an information block type 2 and is used to provide configuration information for random access; See page 2, lines 33-38 and page 14, lines 37-40). 
Claims 1 and 3-4 appear to be novel and inventive because prior art fails to show or teach wherein each of the plurality of UAV preambles is associated with one of a plurality subscription levels, the selecting comprising selecting one of the UAV preambles associated with an assigned UAV subscription level assigned to the UAV, in combination with the other limitations of the independent claim.
Claim 5 appears to be novel and inventive because prior art fails to show or teach receiving a subscription level request message from the base station; and transmitting a subscription level response message comprising a subscription level associated with the UAV UE device, in combination with the other limitations of the independent claim.
Claims 6 and 8-9 appear to be novel and inventive for reasons similar to claim 1 above.
The prior art of Hong (U.S. PGPub 2020/0187262) teaches allocating a plurality of unmanned aerial vehicle (UAV) preambles for use by UAV UE devices to attempt access to the base station (Multiple preambles, which are dedicated to random-access procedures of the unmanned aerial vehicle equipped with the dedicated chip for the cellular network unmanned aerial vehicle, are set according to a received setting instruction; See [0023]).
The prior art of Martin et al. (Int Pub. No. WO 2015/071025) teaches allocating a plurality of terrestrial preambles for use by terrestrial user equipment 25(UE) devices to attempt access to a base station (mobile communications network can be arranged to differentiate between communications devices of different types by allocating different sequences for use in forming the random access messages between the different types of communications devices and therefore respond to the random access message differently according to the capability of the communications devices of the different types. The information element RACH-ConfigCommon is transmitted by an adapted eNodeB to the communications devices in the mobile communications network in an information block type 2 and is used to provide configuration information for random access; See page 2, lines 33-38 and page 14, lines 37-40).
Claims 10-17 appear to be novel and inventive because prior art fails to show or teach allocating a plurality of unmanned aerial vehicle (UAV) preambles for use by UAV UE devices to attempt access to the base station, each UAV preamble associated with a UAV subscription level of a plurality of UAV subscription levels and WO 2019/067277PCT/US2018/051650controlling access to the base station by UAV UE devices, at least partially, by allocating UAV preambles associated with less than all of the plurality of UAV subscription levels, in combination with the other limitations of the independent claim.
The prior art of Hong teaches receiving, at an unmanned aerial vehicle (UAV) user equipment (UE) device, preamble information comprising a dedicated UAV preamble (Multiple preambles, which are dedicated to random-access procedures of the unmanned aerial vehicle equipped with the dedicated chip for the cellular network unmanned aerial vehicle, are set according to a received setting instruction; See [0023]), transmitting, to the base station, a random access request message using the dedicated UAV preamble (The random-access request is transmitted to the base station; See [0026]) and receiving, from the base station, a random access response message indicating whether access to the base station is granted (connection establishment acknowledgment information, which is transmitted by the base station according to the preamble, is received to establish the communication connection with the base station; See [0111]).  
	Claims 18-20 appear to be novel and inventive because prior art fails to show or teach receiving, at an unmanned aerial vehicle (UAV) user equipment (UE) device, preamble information comprising a dedicated UAV preamble associated with a subscription level of the UAV UE device, in combination with the other limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/19/2022